DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 17 February 2022 that added the parallel limitations of claim 8, 17 to independent claims 1 and 10, respectively which has resulted in a reapplication of the same grounds of rejection.
Response to Arguments
Applicant's arguments filed 17 February have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Most of Applicant’s arguments, pgs. 8-13, are piecemeal, individual attacks on references that were not relied upon to disclose the asserted limitations and which fail to recognize that the rejection of claim 8 (now amended claim 1 with parallel limitations in claim 10) is based on a combination of references. While quite lengthy, the arguments are extremely repetitive, using essentially the same argument to serially deny that Shah, Sabripour, and then Liang do not disclose or suggest the limitations of claim 8 regarding faults with which the machine learning model is not trained.  But see the last office 
Further as to Shah, Applicant admits that his machine learning model identifies defects including use a contrast metric (shooting parameter). 
As to faults with which the machine learning model is not trained, the Non-final Action of 19 November 2021 references Shah as follows:  see [0138]-[0145] and particularly [0145] discussing component failure due to undetected (not trained) defects and using this information (fault detection result) to feedback those images in an updated learning process to reduce future false negatives which is at least partially within the broadest reasonable interpretation (BRI) of this claim in light of the specification, particularly [0019]-[0020] of the instant spec indicating that “not trained” is an indication/result that the machine learning model needs to be updated.  Nevertheless, Shah is not relied upon exclusively to teach that the fault detection result includes that the component to be tested has a fault with which the machine learning model is not trained. See Savchenko below.
Instead of squarely addressing this BRI, Applicant argues that Shah’s cannot detect that the part has a new fault before the part is put into use.  Such an argument is neither reflected in the language of claim 1 nor effective in rebutting the BRI which at the very least encompasses Shahs’ suggestion to handle faults that have not been trained by updating the learning model which further motivates the combination with Savchenko.
Getting to the heart of the matter on pgs. 13-14, Applicant attacks Savchenko as to features for which it is not relied upon including component fault detection that includes a result that the component tested is normal.  

In reply, a more accurate description is that Savchenko first identifies one or more outlier(s) {fault(s) with which machine learning model has not been trained} in [0066].  Optionally, plural outliers may be collected over a period of time which also includes a single outlier collected once.  Optionally, defects may be clustered to identify one or more potential new classes (defect(s)/fault(s) not trained) as per [0067] which means a single defect may be used to identify one new class (fault not trained) such that images of the not trained fault (new class) are then provided to training engine 125 as per [0068] to update the machine learning model as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 6, 9, 10, and 14, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US-2020/0160497 A1), Sabripour  (US 20200385116 A1), Liang (US 2010/0265342 A1) and Savchenko (US 2020/0226743 A1).
Claim 1
	In regards to claim 1, Shah discloses a method for component fault detection based on an image {see Fig. 1A showing a component fault detection including image inspection module 145 and image control module 140 that identifies defects/faults based on an image as per Fig. 3A, including steps 308, 316, 318, 320}, comprising:
when it is determined that an image shot by an image pickup apparatus for a component to be tested with a first shooting parameter does not meet a preset condition, adjusting the first shooting parameter to a second shooting parameter, wherein the first shooting parameter and the second shooting parameter both comprise multiple shooting angles {See Fig. 3A which determines whether the image is processable by a machine learning algorithm (step 306).  As explained in [0094]-[0095] this determination compares a contrast metric of the image with a contrast threshold and if it does not meet this contrast threshold (preset condition) then a shooting parameter (second illumination) is adjusted in step 310.  As to multiple shooting angles, see cites below for the controlling step.};
controlling the image pickup apparatus to shoot for the component to be tested with the second shooting parameter to obtain first images that meets the preset condition, wherein the first images comprise multiple images shot at multiple shooting angles comprised in the second shooting parameter {See Fig. 3A and [0095]-[0097].  
performing fault detection on the component to be tested according to the first images {see Fig. 3A and [0098]-[0102], particularly steps 308 and 316 which identifies defects in the image while noting that these steps follow the generation of the new version of the image (steps 310/312) such that the new versions (first image) are subjected to fault detection}; 
wherein the preset condition comprises one or more of the following:

inputting the first images into a machine learning model to obtain a fault detection result of the component to be tested {see Fig. 3 steps 308, 316 and [0083].  See also see [0098], [0115], [0138] and particularly [0144]-[0145] in which the training of the machine learning model is ongoing such that as new images are generated the model may be applied to identify defects in those new images}
wherein the fault detection result of the component to be tested comprises: that the component to be tested is normal, that the component to be tested has a fault with which the machine learning model has been trained, 

Sabripour is from the same field of controlled image acquisition and solves a similar problem of using quality thresholds to determine adjusted (second) shooting parameters.  See abstract, Figs. 1A, 3, 5A, 5B and citations below.  Image pickup apparatuses are disposed in the vehicular camera system (camera 108) and the drone camera 118 providing multiple images (video) shot at multiple shooting angles via the drone’s flight.  Processors/controllers are shown in in Fig. 2 while Fig. 3 illustrates the main algorithm.
	Sabripour also teaches 
when it is determined that an image shot by an image pickup apparatus for a component to be tested with a first shooting parameter does not meet a preset condition,

wherein the preset condition comprises one or more of the following: that a coverage area of the component to be tested in the image meets a preset size, that the image meets a preset brightness, that the image meets a preset color value, and that the image meets a preset sharpness {see [0040] including sharpness, bad/over exposure (brightness), out-of-focus, and color temperature}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Shah’s method/apparatus for component fault detection based on an image which already controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter to obtain first images that meets the preset condition, wherein the first images comprise multiple images shot at multiple shooting angles comprised in the second shooting parameter such that the preset condition comprises one or more of the following: that a coverage area of the component to be tested in the image meets a preset size, that the image meets a preset brightness, that the image meets a preset color value, and that the image meets a preset sharpness as taught by Sabripour because such preset conditions are analogous to the contrast metric employed by Shah due to their common purpose of measuring 
Although Sabripour clearly employs preset conditions (e.g. video quality) to determine when to deploy and control the image pickup apparatus 118 in the drone to gather multiple images (video) shot at multiple shooting angles (e.g. via adjustable tether distance between drone and vehicle or by the dual done/vehicle camera angles), Sabripour does not discuss the highly conventional exposure compensation performed by cameras long before the effective filing date of the claimed invention that adjusts the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter.
Liang is the same field of controlled image acquisition to improve image quality.  See abstract, Figs. 1A, 2 showing video capture device 102 with adjustment module providing configuration parameters to sensor configuration module 110 that produces image frames. 
Liang also provides evidence that highly conventional exposure compensation performed by cameras long before the effective filing date of the claimed invention includes adjusting the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter {adjustment module 218 adjusts shooting parameters (configuration parameters 212) to control the video camera to shoot with adjusted parameters using AWB (auto white balance), AEC (auto exposure control) and AF (autofocus) modules as further discussed in [0039], [0047], [0049]-[0051], [0056]},
one or more of the following: that a coverage area of the component to be tested in the image meets a preset size, that the image meets a preset brightness, that the image meets a preset color value, and that the image meets a preset sharpness {AEC uses preset brightness levels, AWB uses color intensity levels as per above cites particularly [0039]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that it adjusts the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter as taught by Liang because such camera parameter compensation improves image quality consistent with Sabripour’s goal to provide high quality video using a video quality metric and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
	Although Shah discloses a machine learning model to which the first images are input to obtain fault detection results including normal and faults with which the machine learning model has been trained, Shah is not relied upon to teach that the fault detection result includes that the component to be tested has a fault with which the machine learning model is not trained or wherein in a case that the detection result of the component to be tested is that the component to be tested has a fault with which the machine learning model is not trained, the first image is inputted into the machine learning model for training, to update the machine learning model.

	Savchenko is an analogous reference solving a similar problem of defect (fault) detection using a machine learning model.  See Figs. 1 including inspection examination tool 101 (e.g. inspection images per [0038]) and classifier 103 and Fig. 3 illustrating defect classification.   See also [0003]-[0004] for detecting various defects in a wide variety of components including multiple scans in [0007]-[0008].  Machine learning in [0024]-[0029] including, for example, support vector machines.
	Savchenko also teaches a machine learning model to which the first images are input to obtain fault detection results including that the component to be tested has a fault with which the machine learning model is not trained {see new type identification engine 117 in Fig. 1 and indicating as a defect of potentially new class steps 320-324 in Fig. 3 which are further discussed in [0048]-[0066]}.
	Savchenko also teaches wherein in a case that the detection result of the component to be tested is that the component to be tested has a fault with which the machine learning model is not trained, the first image is inputted into the machine learning model for training, to update the machine learning model {See verification and classifier training steps 324-328 in Fig. 3 and [0066]-[0068].  In more detail, Savchenko first identifies one or more outlier(s) {fault(s) with which machine learning model has not been trained} in [0066].  Optionally, plural outliers may be collected over a period of time which also includes a single outlier collected once.  Optionally, defects may be clustered to identify one or more potential new classes (defect(s)/fault(s) not trained) as per [0067] which means a single defect may be used to identify one new class (fault not trained) such that images of the not trained fault (new class) are then provided to training engine 125 as per [0068] to update the machine learning model as claimed}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Shah’s machine learning model to which the first images are input to obtain fault detection results including normal and faults with which the machine learning model has been trained to also classify faults such that the fault detection result includes that the component to be tested has a fault with which the machine learning model is not trained and wherein in a case that the detection result of the component to be tested is that the component to be tested has a fault with which the machine learning model is not trained, the first image is inputted into the machine learning model for training, to update the machine learning model as taught by Sachchenko because doing so permits unknown, new type of defect to be used as a basis for more accurately classifying the unknown, new type of defect via the verification and classifier training steps 324-328 in Fig. 3 and [0066]-[0068] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 5
In regards to claim 5, Shah discloses wherein the performing fault detection on the component to be tested according to the first images comprises:

Claim 6
In regards to claim 6, Shah discloses controlling the image pickup apparatus to shoot for the multiple historical components to obtain images of the multiple historical components that meet the preset condition {see Fig. 3A that loops through shooting images and determining if they meet a quality standard (image processable/meeting preset condition) before using images that meet the present condition for training as per  [0144]-[0145] in which the training of the machine learning model is ongoing such that as images meeting the preset condition are generated the model may be applied to identify defects in those images (of multiple historical components)}; and
training the images of the multiple historical components through a machine learning algorithm to obtain the machine learning model, wherein the machine learning model comprises an image feature of a faulty component in the multiple historical components, and an image feature of a normal component in the multiple historical components {see [0138] discussing the machine learning model that includes defect-

Claims 7-8 (Cancelled)

Claim 9
In regards to claim 9, Shah discloses wherein after performing fault detection on the component to be tested according to the first image, the method further comprises:
sending indication information to a server when it is determined that the component to be tested is faulty {see Fig. 3A, step 318 which sends an indication of failure to, e.g. have the defect removed, prevented from shipping to a user, scrapped, etc. as further discussed in [0104]-[0106].  For server see [0173], [0178]}.

Claims 10 and 14, 15, and 18
The rejection of claims 1 and 5, 6, and 9 above applies mutatis mutandis to the corresponding limitations of claims 10 and 14, 15, and 18, respectively while noting that the above citations include citations to both apparatus and method disclosures.  With respect to claim 10, Shah also discloses at least one processor; and a memory communicatively connected to the at least one processor {see Fig. 11 and [0173]-[0178] including processing device 1102, main memory 1104 and computer-implementations of the disclosed methodology including a computer readable storing medium 1124}.
Claim 19
In regards to claim 19, Shah discloses a non-transitory computer-readable storage medium, having computer instructions stored thereon {see Fig. 11 and [0173]-[0178] including processing device 1102, main memory 1104 and computer-.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Sabripour, Liang, and Savchenko as applied to claim 1 above, and further in view of  Hyun (US 20210022662).
Claim 2
	In regards to claim 2, Shah is not relied upon to disclose the limitations recited therein. 
	Sabripour teaches 

in a case that the preset condition comprises the image meets a preset brightness, each of the first shooting parameter 
in a case that the preset condition comprises the image meets a preset color value, each of the first shooting parameter 


Although Sabripour clearly employs preset conditions (e.g. video quality) to determine when to deploy and control the image pickup apparatus 118 in the drone to gather multiple images (video) shot at multiple shooting angles (e.g. via adjustable tether distance between drone and vehicle or by the dual done/vehicle camera angles), Sabripour does not discuss the highly conventional exposure compensation performed by cameras long before the effective filing date of the claimed invention that adjusts the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter which is being expressed in claim 2 as the second (adapted) shooting parameter and the wherein clause as further indicated by strikethrough font above.
Liang provides evidence that highly conventional exposure compensation performed by cameras long before the effective filing date of the claimed invention includes adjusting the first shooting parameter to a second shooting parameter and controlling the image pickup apparatus to shoot for the component to be tested with the second shooting parameter such that in a case that the preset condition comprises the image meets a preset brightness, each of the first shooting parameter and the second shooting parameter further comprises a brightness of the image pickup apparatus; in a case that the preset condition comprises the image meets a preset color value, each of 
and AF uses focal length as per above cites particularly [0039], [0061]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that it adjusts the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter such that in a case that the preset condition comprises the image meets a preset brightness, each of the first shooting parameter and the second shooting parameter further comprises a brightness of the image pickup apparatus; in a case that the preset condition comprises the image meets a preset color value, each of the first shooting parameter and the second shooting parameter further comprises a color of the image pickup apparatus; and in a case that the preset condition comprises the image meets a preset sharpness, each of the first shooting parameter and the second shooting parameter further 
Hyun is from same field of controlled image acquisition and solves a similar problem of using a quality thresholds to determine adjusted (second) shooting parameters.  See Figs. 2, 5, 11, [0215]-[0222].
Hyun also teaches wherein in a case that the preset condition comprises a coverage area of the component to be tested in the image meets a preset size, each of the first shooting parameter and the second shooting parameter further comprises at least one of the following parameters: a distance between the image pickup apparatus and the component to be tested {see [0305]-[0306] which determines if the face area (coverage area) meets a preset size such that when the face area is too small a distance between the object (user’s face) and the camera module 420 is adjusted until the face area is of a suitable size}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the preset conditions comprises a coverage area of the component to be tested in the image meets a preset size, each of the first shooting parameter and the second shooting parameter further comprises at least one of the following parameters: a distance between the image 
Claim 11
The rejection of claim 2 above applies mutatis mutandis to the corresponding limitations of claim 11 while noting that the above citations include citations to both apparatus and method disclosures.  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Sabripour, Liang, and Savchenko as applied to claim 1 above, and further in view of Nguyen (US 20190318465 A1) and Ishimaru (US 2001/0030296 A1).
Claim 4
In regards to claim 4, Shah discloses wherein the multiple shooting angles are used to shoot for the component to be tested from 
Although Shah discloses shooting angles/sides that include top, left, right, front and back and also provides for multiple images of different regions by relative motion between the camera and object, Shah is not relied upon to disclose the bottom shooting direction or shooting is performed from three directions from each side.
Nguyen is a highly analogous reference that teaches object flaw inspection device shown in Figs. 1-4, 5 and [0004]-[0009]. Nguyen also teaches multiple shooting angles are used to shoot for the component to be tested from six sides: top, bottom, left, right, front and back sides {Fig. 1 and [0022]-[0024] discussing front imaging station 125, back imaging station 128 and edge imaging station 126 that images all sides of the component being tested for defects.  See also [0039] clarifying that front surface, back surface, top edge, bottom edge, right edge, and left edge images are taken and used for detect defects.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Shah’s multi-side camera system to include imaging a bottom view such that the multiple shooting angles are used to shoot for the component to be tested from six sides: top, bottom, left, right, front and back sides as taught by Ngyuen because doing so provides a more comprehensive view of the object under test such that flaws/faults may be detected on all sides of the object and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Ishimaru is a highly analogous system and method for inspecting/detecting faults in an object.  See Figs. 1, 5, 6, and 10.  Ishimaru also teaches shooting is performed from three directions from each side {See [0028], [0094]-[0098] and Fig. 10-12D showing/discussing a high angle, medium angle and low angle detection systems 5a, 5b, 5c.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Shah and Ngyuen providing a multi-side camera system for all sides thereof to include shooting is performed from three directions from each side as taught by Ishimaru because doing so permits discrimination between shallow and deep scratch faults as motivated by [0017], [0066]-[0067] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 13
The rejection of claim 4 above applies mutatis mutandis to the corresponding limitations of claim 13 while noting that the above citations include citations to both apparatus and method disclosures.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Further in regards to the “not trained” limitations added to claim 1 see also the following references that each read on the amendments:
Dou (US 20220067902 A1) disclosing, in [0088] “The model relearning unit 4 includes functions of adjustment 401 of training data, adjustment 402 of learning parameter, and learning 403 of model. The model relearning unit first performs the adjustment 401 of training data. For example, in a case where the evaluation result 106 exceeds the threshold value and is detected as an unknown defect image, the unknown defect image is defined as a new defect type. Alternatively, clustering processing is performed on the unknown defect image, and each generated cluster is defined as a new defect type and added to the training data.” 
Ding CN 110290203 A) see claim 4; and/or
Lin (US 20180164792 A1) as per [0057].
Stoppe (US-20210279858 A1) discloses a defect detector with variable angle illumination 1013 and different poses 1015, Fig. 8.  Stoppe also discloses machine learning that detects defects belonging to an unknown defect class per [0031], [0091].
Shlain (US-20130279795 A1) discloses optimizing machine learning by using an unknown defect class per [0010], [0027]-[0028].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486